Title: The American Commissioners to Sartine, 2 January 1779: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


<Passy, January 2, 1779: We are obliged for the concern you expressed on December 22 for the American prisoners escaping from England. Our agents in Bordeaux, Brest, Lorient, Nantes and Dunkirk, as well as a volunteer in Calais, assist them. We will reimburse your commissaries engaged in this relief as we would our own personnel. There is little likelihood that prisoners will enter other ports. The regulation you propose relative to the Englishmen whom we capture is agreeable to us, and our agents will accordingly deliver them to the persons you appoint, who require written orders from you.>
